Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021/022269) in view of Ramasubramonian (U.S. 2015/0103884).

Regarding claim 1, Wang teaches a method of decoding video data, the method comprising: decoding, when a sequence parameter set (SPS) of a current bitstream of video data is referred to by a layer that is an only layer of an output layer set (OLS), a decoded picture buffer (DPB) parameters syntax structure from the SPS (see Abstract; par. 0004, teaches receiving a sub-bitstream having a sequence 
reconstructing, based on the DPB parameters syntax structure, video data represented by the current bitstream (see Abstract; par. 0004, teaches decoding a picture from the only one layer using the DPB syntax structure to obtain a decoded picture);
decoding, from a video parameter set (VPS) of the current bitstream of video data, a syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS (see par. 0017, 0072).
Wang does not specifically teach responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero.
Ramasubramonian teaches responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero (see par. 0132, 0134, teaches a video decoder determining that a sub_layer_dpb_info_present_flag is not present, and the video decoder inferring the value to be equal to 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang with the limitations as taught by Ramasubramonian to provide for inferring a value when a flag or syntax is not present (see Ramasubramonian par. 0132, 0134).  

Regarding claims 2, 11, Wang teaches the DPB parameters syntax structure includes syntax elements that provide information of DPB size, maximum picture reorder number, and maximum latency for one or more OLSs  (see Wang par. 0063; see also e.g., Hannuksela (U.S. 2015/0264404) par. 

Regarding claims 4, 13, Wang teaches decoding, when only one layer is included into any OLS of the VPS, the DPB parameters syntax structure from the SPS (see par. 0005, 0072, teaches a SPS including the DPB parameters for the OLS with the single layer, and teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 5, 14, Wang teaches the syntax element comprises a vps_num_dpb_params_minus1 syntax element (see par. 0017, teaches VPS including vps_num_dpb_params_minus1; see also e.g., Hannuksela (U.S. 2015/0264404) par. 0570, teaches a max_vps_dec_pic_buffering_minus1 parameter).

Regarding claims 6, 15, Wang teaches the syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS is a first syntax element, further comprising: decoding, from the VPS, a second syntax element that specifies whether each OLS contains only one layer or is allowed to contain multiple layers (see par. 0059, 0072, teaches the number of layers in an OLS being designated by a syntax element), 
wherein decoding the first syntax element comprises: responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers, decoding the first syntax element (see par. 0072, teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 7, 16, Ramasubramonian teaches the second syntax element comprises an each_layer_is_an_ols_flag syntax element (see par. 0120, teaches setting a flag to a second value to 

Regarding claims 8, 17, Wang teaches responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers (see par. 0059, teaches the number of layers in an OLS being designated by a syntax element), 
decoding, from the VPS, a third syntax element that specifies whether the VPS includes a hypothetical reference decoder (HRD) parameters syntax structure (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claims 9, 18, Wang teaches the third syntax element comprises a hrd_params_present_flag (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches a decoding device including a memory and one or more processors (see Fig. 4, 400, 423, 433).  

Regarding claim 19, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches means for decoding and means for reconstructing (see Fig. 4).

Regarding claims 20, 22, these claims contain the limitations of claims 1, 6 and 19 and are analyzed as previously discussed with respect to these claims.  Motivation for this combination has been stated in claim 1.

Regarding claim 21, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang and Ramasubramonian teaches a non-transitory computer-readable storage medium (see Wang par. 00427 and Ramasubramonian par. 0041).    

Response to Arguments
Applicant's arguments filed 12/27/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 8-10 of the Applicant’s Response, the Applicant argues that the Wang provisional application does not support the “vps_num_dpb_params_minus1” recitation in paragraph [0017] of the Wang reference, which was cited for the minus one portion of the amended decoded picture buffer limitation in the independent claims.
	The Examiner respectfully disagrees. The Wang provisional application (app no. 62/911,808) recites “vps_num_dpb_params – 1” (p. 17, paragraph [00113]). Therefore, the “vps_num_dpb_params_minus1” recitation in paragraph [0017] of Wang is supported by its provisional application.

Citation of Pertinent Prior Art
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482